                                            Case 3:21-cv-05066-EMC Document 31 Filed 09/13/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       OPVINDER S. RAJPAL,                               Case No. 21-cv-05066-EMC
                                   8                      Plaintiff,
                                                                                             ORDER GRANTING IN PART AND
                                   9                v.                                       DENYING IN PART DEFENDANT’S
                                                                                             MOTION TO DISMISS
                                  10       DELTA AIR LINES, INC.,
                                                                                             Docket No. 9
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14             For the following reasons, the Court GRANTS in part and DENIES in part Defendant

                                  15   Delta Air Lines, Inc.’s (“Delta’s”) pending motion to dismiss Plaintiff Opvinder S. Rajpal’s

                                  16   complaint. Docket No. 9 (“Mot.”).

                                  17                                         I.      BACKGROUND

                                  18             Plaintiff, an Indiana resident, alleges that two crewmembers manipulated carry-on luggage

                                  19   in an overhead compartment causing a metal water bottle to drop on his head while he was

                                  20   boarding a San Francisco-bound Delta flight at John F. Kennedy (JFK) airport in Queens, New

                                  21   York. See Docket No. 1-1 (“Compl.”) ¶¶ 1, 17–19. Plaintiff was taken to a nearby hospital after

                                  22   the incident. Id. ¶¶ 19–21.

                                  23             On May 21, 2021, Plaintiff filed a complaint in San Francisco County Superior Court1

                                  24   raising three California2 causes of action for (1) negligence, (2) premises liability, and (3) common

                                  25

                                  26
                                       1
                                         Although Plaintiff never stepped foot in California, Defendant “waived any defense” for lack of
                                       personal jurisdiction under Federal Rule of Civil Procedure 12(b)(2) “by omitting [that defense]
                                  27   from [its] motion.” See Moser v. Benefytt, Inc., --- F.4th ---, 2021 WL 3504041, at *4 (9th Cir.
                                       2021) (quoting Fed. R. Civ. P. 12(h)(1)(A)).
                                  28   2
                                           The parties agree that California law applies to this case. See Docket Nos. 26 (“Def.’s Suppl.
                                          Case 3:21-cv-05066-EMC Document 31 Filed 09/13/21 Page 2 of 9




                                   1   carrier liability. Id. ¶¶ 22–34. Defendant removed the case to this Court based on diversity

                                   2   jurisdiction on June 30, 2021. See Docket No. 1 (“Notice of Removal”). It is undisputed that

                                   3   Delta is an out-of-state Defendant incorporated in Delaware with a principal place of business in

                                   4   Georgia. Compl. ¶ 2.

                                   5          On July 7, 2021, Defendant filed the pending motion to dismiss the second (premises

                                   6   liability) and third (common carrier liability) causes of action for failure to state a claim pursuant

                                   7   to Federal Rule of Civil Procedure 12(b)(6). Mot.

                                   8                                     II.      LEGAL STANDARD

                                   9          Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

                                  10   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                  11   complaint that fails to meet this standard may be dismissed pursuant to Rule 12(b)(6). See Fed. R.

                                  12   Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss after the Supreme Court’s
Northern District of California
 United States District Court




                                  13   decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corporation v. Twombly, 550

                                  14   U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must . . . suggest that the

                                  15   claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765 F.3d 1123, 1135 (9th

                                  16   Cir. 2014). The court “accept[s] factual allegations in the complaint as true and construe[s] the

                                  17   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                  18   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a complaint . . . may not

                                  19   simply recite the elements of a cause of action [and] must contain sufficient allegations of

                                  20   underlying facts to give fair notice and to enable the opposing party to defend itself effectively.”

                                  21   Levitt, 765 F.3d at 1135 (quoting Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d

                                  22   990, 996 (9th Cir. 2014)). “A claim has facial plausibility when the Plaintiff pleads factual

                                  23   content that allows the court to draw the reasonable inference that the Defendant is liable for the

                                  24   misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a

                                  25   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                  26   unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).

                                  27

                                  28
                                       Br.”); 27 (“Pl.’s Suppl. Br.”).
                                                                                          2
                                            Case 3:21-cv-05066-EMC Document 31 Filed 09/13/21 Page 3 of 9




                                   1                                         III.      DISCUSSION

                                   2   A.      Premises Liability

                                   3           In California, “[t]he proper test to be applied to the liability of the possessor of land is

                                   4   whether in the management of his property he has acted as a reasonable man in view of the

                                   5   probability of injury to others.” Rowland v. Christian, 443 P.2d 561, 568 (Cal. 1968). “The

                                   6   elements of a negligence claim and a premises liability claim are the same: a legal duty of care,

                                   7   breach of that duty, and proximate cause resulting in injury.” Kesner v. Sup. Ct., 384 P.2d 283,

                                   8   300 (Cal. 2016). The only difference is that “[p]remises liability ‘is grounded in the possession of

                                   9   the premises and the attendant right to control and manage the premises;’” such that “mere

                                  10   possession with its attendant right to control conditions on the premises is a sufficient basis for the

                                  11   imposition of an affirmative duty to act.” Id. at 301 (quoting Preston v. Goldman, 720 P.2d 476,

                                  12   482 (Cal. 1986)).
Northern District of California
 United States District Court




                                  13           Defendant argues it is not liable for Plaintiff’s injuries under a premises liability theory

                                  14   because “an airplane is not a premises for purposes of premises liability [as] such liability relates

                                  15   to ownership of land.” Thompson v. Hawaiian Airlines, Inc., No. CV094515CASPLAX, 2010

                                  16   WL 11515431, at *5 (C.D. Cal. July 19, 2010) (emphasis added); see also Rowland, 443 P.2d at

                                  17   568 (“The proper test to be applied to the liability of the possessor of land . . . is whether in the

                                  18   management of his property he has acted as a reasonable man in view of the probability of injury

                                  19   to others.” (emphasis added)); Kesner, 384 P.2d at 301 (“[T]he duty of care encompasses a duty to

                                  20   avoid exposing persons to risks of injury that occur off site if the landowner’s property.”

                                  21   (emphasis added)). Plaintiff does not dispute that premises liability only applies to injuries that

                                  22   arise from the ownership or possession of land. See Docket No. 19 (“Opp’n”) at 2. Instead, he

                                  23   argues Defendant is liable because “it is undisputed” Defendant was in possession of, and had

                                  24   control over, the airport terminal, gate, and runway area where its airplane was parked at the time

                                  25   of the accident. Id. at 3. The problem, however, is that the entirety of the incident here occurred

                                  26   on board the airplane, a mobile vehicle, not land. There was nothing about the airport terminal,

                                  27   gate, or runway that contributed to the accident.

                                  28           To be sure, “the physical or spatial boundaries of a property [do not] define the scope of a
                                                                                           3
                                          Case 3:21-cv-05066-EMC Document 31 Filed 09/13/21 Page 4 of 9




                                   1   landowners liability;” rather “the duty of care encompasses a duty to avoid exposing persons to

                                   2   risks of injury that occur off site if the landowner’s property is maintained in such a manner as to

                                   3   expose persons to an unreasonable risk of injury offsite.” Kesner, 384 P.2d at 301 (quoting

                                   4   Barnes v. Black, 84 Cal. Rptr. 2d 634, 637 (Ct. App. 1999)). In Kesner, for example, the

                                   5   California Supreme Court held a landowner could be held liable for harm caused by asbestos

                                   6   fibers carried on the plaintiff’s husband’s clothing from the landowner’s property to the plaintiff’s

                                   7   home. Id. In McDaniel v. Sunset Manor Co., the Court of Appeal held the owner of an apartment

                                   8   complex could be liable for injuries a toddler suffered from almost drowning in a creek adjacent to

                                   9   the landowner’s property because “the most direct route [to the creek] would have been through

                                  10   the fence on the south side of the [property].” See 269 Cal. Rptr. 196, 197 (Ct. App. 1990).

                                  11   Similarly, the Barnes Court held the owner of an apartment complex was liable for the death of a

                                  12   child who was struck by a vehicle in a public avenue adjacent to the complex after his tricycle
Northern District of California
 United States District Court




                                  13   veered off the complex’s driveway because the landlord had failed to install a gate. 84 Cal. Rptr.

                                  14   2d at 636.

                                  15          These cases are distinguishable from the instant case, however, because the landowners

                                  16   there “maintained [their properties] in such a manner as to expose persons to an unreasonable risk

                                  17   of injury offsite.” Kesner, 384 P.2d at 301. The landowner in Kesner, for example, failed to

                                  18   remove the asbestos from his land, and the landlords in McDaniel and Barnes failed to erect

                                  19   fences or other barriers on their land to prevent children from stumbling into the neighboring

                                  20   creek and avenue, respectively. Here, by contrast, there was nothing about the land (e.g., the

                                  21   terminal as distinct from the airplane) which caused the injury. Indeed, Plaintiff’s complaint

                                  22   alleges his injury was caused by the negligence of Defendant’s crew members, not from the way

                                  23   Defendant maintained its airplane, terminal, gate, or runway area. Cf. Garcia v. Paramount Citrus

                                  24   Ass’n, Inc., 80 Cal. Rptr. 3d 512, 514 (Ct. App. 2008) (landowner “had no duty to [the plaintiff]

                                  25   arising from the nonpermissive, negligent use of its property by a third party”).

                                  26          Accordingly, the Court dismisses Plaintiff’s second cause of action for premises liability

                                  27   without leave to amend.

                                  28
                                                                                         4
                                            Case 3:21-cv-05066-EMC Document 31 Filed 09/13/21 Page 5 of 9




                                   1   B.      Common Carrier Liability

                                   2           Section 2100 of the California Civil Code establishes a heightened duty of care for

                                   3   common carriers: “[a] carrier of persons for reward must use the utmost care and diligence for

                                   4   their safe carriage, must provide everything necessary for that purpose, and must exercise to that

                                   5   end a reasonable degree of skill.” Cal. Civil Code § 2100 (emphasis added). Under section 2100,

                                   6   common “carriers are responsible for any, even the slightest, negligence and are required to do all

                                   7   that human care, vigilance, and foresight reasonably 0can do under all the circumstances.” Acosta

                                   8   v. S. Cal. Rapid Transit Dist., 465 P.2d 72, 77 (Cal. 1970). This heightened duty of care is owed

                                   9   only “while the passengers are in transitu, and until they have safely departed the carrier’s

                                  10   vehicle.” McGettigan v. Bay Area Rapid Transit. Dist., 67 Cal. Rptr. 2d 516, 520 (Ct. App. 1997)

                                  11   (quoting Marshall v. United Airlines, 110 Cal. Rptr. 416, 418 (Ct. App. 1973)). In other words,

                                  12   common carriers must exercise “utmost care and diligence” toward passengers within “the sphere
Northern District of California
 United States District Court




                                  13   of any activity of the carrier which might reasonably constitute a mobile or animated hazard to the

                                  14   passenger,” such as “moving vehicles and the jet and propeller air blasts of an airline’s landing

                                  15   area[.]” Marshall, 110 Cal. Rptr. at 419. Outside of that “sphere of activity,” a carrier owes its

                                  16   passengers only “ordinary or reasonable care.” Id.; see also McGettigan, 67 Cal. Rptr. 2d at

                                  17   521 (“[T]here are no mobile hazards on a train platform similar to those of an airline landing

                                  18   area. . . . Accordingly, we conclude that appellant was not within a ‘sphere of activity’ as

                                  19   envisioned by the Marshall court.”).

                                  20           Defendant argues that it did not owe Plaintiff a heightened duty of care as a common

                                  21   carrier because section 2100 is preempted by the Federal Arbitration Act of 1958 (FAA). 49

                                  22   U.S.C. §§ 40101–50105. The FAA provides a general administrative enforcement scheme

                                  23   whereby “[a] person may file a complaint in writing with the Secretary of Transportation . . . about

                                  24   a person violating th[e FAA] or a requirement prescribed under th[e FAA].” 49 U.S.C. §

                                  25   46101(a)(1). After an investigation,3 notice, and an opportunity for a hearing, the Secretary can

                                  26   “issue an order to compel compliance with th[e FAA] if the Secretary . . . finds . . . that a person is

                                  27

                                  28
                                       3
                                         The Secretary is only required to investigate “if a reasonable ground appears . . . for the
                                       investigation.” 49 U.S.C. § 46101(a)(1)–(2)
                                                                                          5
                                          Case 3:21-cv-05066-EMC Document 31 Filed 09/13/21 Page 6 of 9




                                   1   violating th[e FAA]” and its implementing regulations. Id. §§ 46101(a)(2)–(4). The U.S.

                                   2   Department of Transportation (DOT) may also obtain “a civil penalty of not more than $25,000

                                   3   for violating” the FAA. Id. § 46301. Pursuant to certain procedural requirements, any person

                                   4   “disclosing a substantial interest in an order issued by the Secretary” may appeal that order to a

                                   5   United States court of appeals. Id. § 46110. Importantly, the FAA cautions that these remedies

                                   6   are not exclusive: “[a] remedy under th[e FAA] is in addition to any other remedies provided by

                                   7   law,” which is why air carriers are required to maintain liability insurance to pay for tort damages

                                   8   “resulting from the operation or maintenance of the aircraft.” Id. §§ 40120(c) (emphasis added),

                                   9   41112.

                                  10            Congress has the power under the Supremacy Clause to preempt state law in three ways.

                                  11   U.S. Const. art. VI, cl. 2. First, “Congress may withdraw specified powers from the States by

                                  12   enacting a statute containing an express preemption provision.” Arizona v. United States, 567
Northern District of California
 United States District Court




                                  13   U.S. 387, 399 (2012). Second, “[s]tates are precluded from regulating conduct in a field that

                                  14   Congress, acting within its proper authority, has determined must be regulated by its exclusive

                                  15   governance.” Id. Finally, “state laws are preempted when they conflict with federal law.” Id.

                                  16   These three forms of preemption are known as, respectively, express, field, and conflict

                                  17   preemption. Here, the Court needs to address only field preemption because Defendant is not

                                  18   arguing Plaintiff’s section 2100 claim is barred by express or conflict preemption. See Mot. at 8.

                                  19            The Ninth Circuit “divi[des] the FAA’s field preemptive effect into two components: state

                                  20   standards of care, which may be field-preempted by pervasive regulations, and state remedies,

                                  21   which may survive even if the standard of care is so preempted.” Gilstrap v. United Air Lines,

                                  22   709 F.3d 995, 1006 (9th Cir. 2013) (citing Abdullah v. Am. Airlines, Inc., 181 F.3d 363 (3d Cir.

                                  23   1999)). In other words, “the scope of field preemption” under the FAA “extends only to the

                                  24   standard of care,” such that “[l]ocal law still govern[s] the other elements (breach, causation, and

                                  25   damages), as well as the choice and availability of remedies.” Id. (quoting Elassaad v.

                                  26   Independence Air, Inc., 613 F.3d 119 (3d Cir. 2010)).

                                  27            To apply the Gilstrap framework, this Court must “first ask whether the particular area of

                                  28   aviation commerce and safety implicated by the lawsuit is governed by ‘pervasive [federal]
                                                                                         6
                                          Case 3:21-cv-05066-EMC Document 31 Filed 09/13/21 Page 7 of 9




                                   1   regulations.’ If so, then any applicable state standard of care is preempted.” Id. (quoting Martin

                                   2   ex rel. Heckman v. Midwest Express Holdings, Inc., 555 F.3d 806, 808 (9th Cir. 2009)). If the

                                   3   defendant did “all [that] is required under the [FAA] and its implementing regulations, then [it]

                                   4   cannot be held liable under state law for failing to do anything further.” Id. at 1007. But “if [the

                                   5   defendant] fell short of compliance with the [FAA] and its implementing regulations, then whether

                                   6   [a plaintiff] may recover for any injuries . . . caused by [the defendant’s] breach will depend [on

                                   7   whether] California tort law recognizes the FAA standard of care as applicable in negligence and

                                   8   common carrier claims.” Id. Put simply, FAA regulations act as a ceiling to the applicable duty

                                   9   of care under state tort law.

                                  10          Here, section 2100’s “utmost care and diligence” standard is not preempted by the FAA

                                  11   because “the area of aviation commerce and safety at issue in this case” is far from “pervasively

                                  12   regulated.” Id. Plaintiff’s complaint involves two “areas” of aviation safety: (1) how
Northern District of California
 United States District Court




                                  13   crewmembers should store carry-on luggage in overhead compartments, and (2) how air carriers

                                  14   should train and supervise crewmembers on how to do so. See Compl. ¶ 32. The regulations

                                  15   Defendant cites only state that “each passenger must comply with instructions by crewmembers

                                  16   regarding” what carry-on luggage is allowed aboard an aircraft and how to store it. 14 C.F.R. §

                                  17   121.589(b). They also state that “entry doors of an airplane [cannot] be closed in preparation for

                                  18   taxi or pushback unless at least one required crewmember has verified that each article of baggage

                                  19   is stowed” in accordance with FAA regulations. See Id. § 121.589 (e). These regulations do not

                                  20   indicate that crewmembers should store carry-on luggage themselves, let alone specify what

                                  21   standard of care they should use while doing so. Moreover, although FAA regulations have entire

                                  22   subparts devoted to “airman and crewmember requirements,” “training program,” and

                                  23   “crewmember qualifications,” none of them discuss how air carriers should train their

                                  24   crewmembers on how to store carry-on luggage in overhead compartments. Id. §§ 121.381–

                                  25   121.459.

                                  26          The panel in Gilstrap separately applied the “pervasively regulated” framework to each of

                                  27   the “areas” or “activities” that formed the factual basis for the plaintiff’s tort claims. 709 F.3d at

                                  28   1007–08. On the one hand, the plaintiff’s negligence and common carrier claims based on
                                                                                          7
                                             Case 3:21-cv-05066-EMC Document 31 Filed 09/13/21 Page 8 of 9




                                   1   allegations that United agents were “repeatedly hostile to her throughout her travels” were not

                                   2   preempted because FAA regulations—like here—“say nothing about how airline agents should

                                   3   interact with passengers.” Id. at 1008. By contrast, the claims based on “United’s failure to

                                   4   provide her with assistance at all in traversing the air terminal before, between, and after flights”

                                   5   were preempted because “[t]he FAA and its implementing regulations establish the standard of

                                   6   care—or duty—that United owed [the plaintiff] regarding that activity”:

                                   7                   The regulations spell out in detail that air carriers must provide
                                                       assistance when a passenger with a disability requests it for moving
                                   8                   “between gates to make a connection to another flight,” 14 C.F.R. §
                                                       382.91(a); “moving from the terminal entrance (or a vehicle drop-
                                   9                   off point adjacent to the entrance) through the airport to the gate for
                                                       a departing flight, or from the gate to the terminal entrance (or a
                                  10                   vehicle pick-up point adjacent to the entrance after arriving flight),”
                                                       including “accessing key functional areas of the terminal, such as
                                  11                   ticket counters and baggage claim,” id. § 382.91(b); and for
                                                       “enplaning and deplaning,” id. § 382.95(a). “This assistance must
                                  12                   include, as needed, the services of personnel and the use of ground
Northern District of California
 United States District Court




                                                       wheelchairs, accessible motorized carts, boarding wheelchairs,
                                  13                   and/or on-board wheelchairs . . . , and ramps or mechanical lifts.”
                                                       Id.
                                  14

                                  15   Id. at 1007. In Summers v. Delta Airlines, Inc., Judge Koh likewise concluded the plaintiff’s tort

                                  16   claims based on crewmembers’ failure to assist her with boarding and deplaning were preempted

                                  17   because the FAA “provides comprehensive regulations regarding carriers’ obligations to provide

                                  18   boarding and deplaning assistance” and “regarding the training carriers must provide for personnel

                                  19   involved in providing boarding and deplaning assistance.” 805 F. Supp. 2d 874, 883 (N.D. Cal.

                                  20   2011) (citing 14 C.F.R. §§ 382.141, 382.143, 382.145).

                                  21            Based on these precedents, the Court concludes Plaintiff’s section 2100 common carrier

                                  22   liability claim is not preempted by the FAA because the federal government has not issued

                                  23   regulations governing how crewmembers must store carry-on luggage in overhead compartments

                                  24   and how airlines should train crewmembers on how to do so.

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          8
                                          Case 3:21-cv-05066-EMC Document 31 Filed 09/13/21 Page 9 of 9




                                   1                                      IV.        CONCLUSION

                                   2          For the foregoing reasons, the Court GRANTS in part Defendant’s motion to dismiss as

                                   3   to Plaintiff’s premises liability claim, without leave to amend. The Court also DENIES in part

                                   4   Defendant’s motion to dismiss as to Plaintiff’s section 2100 common carrier claim.

                                   5          This order disposes of Docket No. 9.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: September 13, 2021

                                  10

                                  11                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       9
